
	

114 HR 5468 RH: To direct the Secretary of the Interior to allow for prepayment of repayment obligations under Repayment Contracts between the United States and the Weber Basin Water Conservancy District.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 558
		114th CONGRESS
		2d Session
		H. R. 5468
		[Report No. 114–719]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 6, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to allow for prepayment of repayment obligations under
			 Repayment Contracts between the United States and the Weber Basin Water
			 Conservancy District.
	
	
		1.Prepayment of certain repayment obligations under contracts between the united states and the weber
 basin water conservancy districtThe Secretary of the Interior shall allow for prepayment of repayment obligations under Repayment Contract No. 14–06–400–33 between the United States and the Weber Basin Water Conservancy District, dated December 12, 1952, and supplemented and amended on June 30, 1961, on April 15, 1966, on September 20, 1968, and on May 9, 1985, including future amendments and all related applicable contracts thereto, providing for repayment of Weber Basin Project construction costs allocated to irrigation and municipal and industrial purposes for which repayment is provided pursuant to such contracts under terms and conditions similar to those used in implementing the prepayment provisions in section 210 of the Central Utah Project Completion Act (Public Law 102–575), as amended, for prepayment of Central Utah Project, Bonneville Unit repayment obligations. The prepayment—
 (1)shall result in the United States recovering the net present value of all repayment streams that would have been payable to the United States if this Act was not in effect;
 (2)may be provided in several installments; (3)may not be adjusted on the basis of the type of prepayment financing used by the District; and
 (4)shall be made such that total repayment is made not later than September 30, 2026.   September 6, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 